Exhibit 10.2

CHANGE HEALTHCARE INC.

2019 EMPLOYEE STOCK PURCHASE PLAN

1.       Purpose and Term.

(a)        The purpose of the Change Healthcare Inc. 2019 Employee Stock
Purchase Plan, as it may be amended and/or restated from time to time (the
“Plan”), is to give Eligible Employees of Change Healthcare Inc., a Delaware
corporation (the “Company”), and its Designated Companies an opportunity to
purchase shares of Common Stock and to promote its best interests and enhance
its long-term performance. The Company intends for each Offering to qualify as
an “employee stock purchase plan” under Code Section 423 (each, a “Section 423
Offering”) and the Plan shall be construed so as to comply with the requirements
of Code Section 423 with respect to Section 423 Offerings. Any provisions
required to be included in the Plan under Code Section 423 are hereby included
as fully as though set forth in the Plan. Notwithstanding the foregoing, the
Committee may also authorize Offerings that are not intended to comply with the
requirements of Code Section 423, which may, but are not required to, be made
pursuant to any rules, procedures, or sub-plans (collectively, “Sub-Plans”)
adopted by the Committee for such purpose (each, a “Non-Section 423 Offering”).

(b)        The effective date of the Plan shall be                 , 2019 (the
“Effective Date”). The term of the Plan shall continue until terminated by the
Board pursuant to Section 13 or the date on which all of the shares of Common
Stock available for issuance under the Plan have been issued.

2.       Certain Definitions.

Any term not expressly defined in the Plan but defined for purposes of Code
Section 423 will have the same definition herein. In addition to terms defined
elsewhere in the Plan, the following terms shall have the meanings given below
unless the Committee determines otherwise:

(a)        “Affiliate” means any entity, other than a Subsidiary, that directly
or through one or more intermediaries is controlled by, or is under common
control with, the Company, as determined by the Committee.

(b)        “Applicable Law” means any applicable laws, rules and regulations (or
similar guidance), including but not limited to the General Corporation Law of
the State of Delaware, the Securities Act, the Exchange Act, the Code and the
listing or other rules of any applicable stock exchange, and the applicable laws
of any foreign country or jurisdiction where Purchase Rights are, or will be,
granted. References to any applicable laws, rules and regulations, including
references to any sections or other provisions of applicable laws, rules and
regulations, also refer to any successor or amended provisions thereto unless
the Committee determines otherwise. Further, references to any section of a law
shall be deemed to include any regulations or other interpretive guidance under
such section, unless the Committee determines otherwise.

(c)        “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------

(d)        “Change in Control” shall have the meaning given such term in the
Change Healthcare Inc. 2019 Omnibus Incentive Plan or any successor plan
thereto, in each case, as amended and/or restated from time to time (the
“Omnibus Incentive Plan”).

(e)        “Code” means the U.S. Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or U.S. Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(f)        “Committee” means the Compensation Committee of the Board, which has
authority to administer the Plan pursuant to Section 3. All references to the
Committee in the Plan shall include any administrator to which the Committee has
delegated any part of its responsibilities and powers pursuant to Section 3(b).

(g)        “Common Stock” means shares of the common stock of the Company, par
value $0.001 per share, and any successor securities.

(h)        “Company” means Change Healthcare Inc., a Delaware corporation, and
any successor thereto.

(i)        “Compensation” means, unless otherwise determined by the Committee, a
Participant’s cash earnings, including base salary, wages, bonuses, commissions
and other forms of incentive compensation (but excluding gifts, prizes, awards,
relocation payments, severance, tips, gratuities, or similar elements of
compensation), determined as of the date of the Contribution or such other date
or dates as may be determined by the Committee. The Committee may, in its
discretion, on a uniform and nondiscriminatory basis, establish a different
definition of Compensation for an Offering.

(j)        “Contributions” means the amount of Compensation contributed by a
Participant through payroll deductions to fund the exercise of a Purchase Right;
provided, however, that “Contributions” may also include other payments that the
Committee may permit a Participant to make to fund the exercise of a Purchase
Right to the extent payroll deductions are not permitted by Applicable Law, as
determined by the Company in its sole discretion.

(k)        “Designated Company” means any Subsidiary or Affiliate, whether now
existing or existing in the future, that has been designated by the Committee
from time to time in its sole discretion as eligible to participate in the Plan.
The Committee may designate Subsidiaries or Affiliates as Designated Companies
in a Non-Section 423 Offering. For purposes of a Section 423 Offering, only the
Company and its Subsidiaries may be Designated Companies; provided, however,
that at any given time, a Subsidiary that is a Designated Company under a
Section 423 Offering will not be a Designated Company under a Non-Section 423
Offering.

(l)        “Eligible Employee” means any Employee of the Company or a Designated
Company except (unless otherwise determined by the Committee):

(i)        any Employee who has been employed for less than 90 days;

 

2



--------------------------------------------------------------------------------

(ii)         any Employee whose customary employment is for less than 20 hours
per week; or

(iii)        any Employee whose customary employment is for not more than five
months in any calendar year;

provided, however, that the Committee may determine prior to any Offering Period
that Employees outside the United States who are participating in a separate
Offering or in separate Offerings shall be “Eligible Employees” even if they do
not meet the requirements of (ii) and (iii) above if and to the extent required
by Applicable Law; provided, further, that the Committee, in its discretion,
from time to time may, prior to the Offering Period for all Purchase Rights to
be granted on the first day of such Offering Period in an Offering determine
(for each Section 423 Offering, on a uniform and nondiscriminatory basis or as
otherwise permitted by U.S. Treasury Regulation Section 1.423-2) that the
definition of Eligible Employee will or will not include an individual if such
individual: (A) has not completed at least 90 days of service since such
individual’s last hire date (or such lesser period of time as may be determined
by the Committee in its discretion), (B) customarily works less than 20 hours
per week (or such lesser period of time as may be determined by the Committee in
its discretion), (C) customarily works less than five months per calendar year
(or such lesser period of time as may be determined by the Committee in its
discretion), (D) is a highly compensated employee within the meaning of Code
Section 414(q), or (E) is a highly compensated employee within the meaning of
Code Section 414(q) with compensation above a certain level or is an officer or
subject to the disclosure requirements of Section 16(a) of the Exchange Act
(provided that the exclusion is applied with respect to each Section 423
Offering in an identical manner to all highly compensated employees of the
Company or a Designated Company, as applicable, whose employees are
participating in such Offering).

No Employee shall be granted a Purchase Right under the Plan if, immediately
after such grant, the Employee would own or hold options to purchase stock of
the Company or a Related Corporation possessing 5% or more of the total combined
voting power or value of all classes of stock of such corporation, as determined
in accordance with Code Section 423(b)(3). For these purposes, the attribution
rules of Code Section 424(d) shall apply in determining the stock ownership of
such Employee. For purposes of a Non-Section 423 Offering, the provisions of
Section 5(i) shall apply.

(m)      “Employee” means an employee of the Company or a Subsidiary or
Affiliate. For the purposes herein, the existence of an employment relationship
will be determined in accordance with U.S. Treasury Regulation
Section 1.421-l(h).

(n)        “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

(o)        “Fair Market Value” means, unless the Committee determines otherwise,
on a given date (the “valuation date”) (i) if the Common Stock is listed on a
national securities exchange, the closing sales price of the Common Stock
reported on the primary exchange on which the Common Stock is listed and traded
on such date, or, if there are no such sales on that date, then on the last
preceding date on which such sales were reported; (ii) if the Common Stock is
not listed on any

 

3



--------------------------------------------------------------------------------

national securities exchange but is quoted in an inter-dealer quotation system
on a last-sale basis, the average between the closing bid price and ask price
reported on such date, or, if there is no such sale on that date, then on the
last preceding date on which a sale was reported; or (iii) if the Common Stock
is not listed on a national securities exchange or quoted in an inter-dealer
quotation system on a last sale basis, then Fair Market Value shall be
determined by the Committee in good faith to be the fair market value of the
Common Stock. Notwithstanding any provision of the Plan to the contrary, no
determination made with respect to the Fair Market Value of the Common Stock
subject to a Purchase Right shall be inconsistent with Code Section 423 in the
case of a Section 423 Offering.

(p)        “Grant Date” means the date of grant of a Purchase Right. The Grant
Date shall be the first day with respect to each Offering Period.

(q)        “Initial Offering Period” means the initial Offering Period that
begins and ends on the dates determined by the Committee.

(r)        “Offering” means a grant of Purchase Rights to purchase shares of
Common Stock under the Plan. Each Offering will be a Section 423 Offering or a
Non-Section 423 Offering. Unless otherwise specified by the Committee, each
Offering shall be deemed a separate Offering, even if the dates and other terms
of the applicable Offering Periods of each such Offering are identical, and the
provisions of the Plan will separately apply to each such Offering. With respect
to Section 423 Offerings, the terms of each Offering need not be identical;
provided that the terms of the Plan and an Offering together satisfy Code
Section 423 and the U.S. Treasury Regulations thereunder; provided, however,
that a Non-Section 423 Offering is not required to satisfy such regulations.

(s)        “Offering Period” means any period, including the Initial Offering
Period, with respect to which a Purchase Right may be granted; provided that in
no event shall an Offering Period be greater than 27 months. Following
commencement of the Initial Offering Period, a new Offering Period shall begin.
Notwithstanding the foregoing, the Committee shall have the power to change the
frequency and duration of the Offering Periods with respect to any Offering as
it deems appropriate from time to time.

(t)        “Parent” means any present or future corporation that is or which
would be a “parent corporation” of the Company as that term is defined in Code
Section 424.

(u)        “Participant” means an Eligible Employee who is a participant in the
Plan.

(v)        “Plan” means the Change Healthcare Inc. 2019 Employee Stock Purchase
Plan, as it may be amended and/or restated.

(w)        “Purchase Date” means the date of exercise of a Purchase Right. The
Purchase Date shall be the Purchase Period End Date with respect to each
Purchase Period.

(x)        “Purchase Period” means, unless otherwise determined by the
Committee, each six-month period during which an Offering is made to Eligible
Employees pursuant to the Plan. There shall be one Purchase Period in each
Offering Period, with such Purchase Periods beginning and ending on the dates
determined by the Committee or its designees in its or their discretion.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the first Purchase Period in the Initial Offering
Period shall begin and end on the dates determined by the Committee or its
designees in its or their discretion, as applicable. Further, the Committee
shall have the power to change the duration of Purchase Periods (including the
Purchase Period Start Date and the Purchase Period End Date for any Purchase
Period) with respect to any Offering; provided that such change is announced a
reasonable period of time prior to the effective date of such change; provided,
further, that in no event shall a Purchase Period be greater than 27 months.

(y)        “Purchase Period End Date” means the last day of each Purchase
Period. Unless otherwise determined by the Committee, there shall be one
Purchase Period End Date in each Offering Period.

(z)        “Purchase Period Start Date” means the first day of each Purchase
Period. Unless otherwise determined by the Committee, there shall be one
Purchase Period Start Date in each Offering Period.

(aa)      “Purchase Price” means the price per share of Common Stock subject to
a Purchase Right, as determined in accordance with Section 6(b).

(bb)      “Purchase Right” means an option granted hereunder which entitles a
Participant to purchase shares of Common Stock in accordance with the terms of
the Plan.

(cc)      “Related Corporation” means a Parent or Subsidiary.

(dd)      “Securities Act” means the U.S. Securities Act of 1933, as amended.

(ee)      “Subsidiary” means any present or future corporation that is or would
be a “subsidiary corporation” of the Company as that term is defined in Code
Section 424.

(ff)      “Tax-Related Items” means any income tax, social insurance, payroll
tax, fringe benefit tax, payment on account or other tax-related items arising
in relation to a Participant’s participation in the Plan.

3.        Administration.

(a)        The Plan shall be administered by the Committee, unless the Board
elects to assume administration of the Plan in whole or in part. References to
the “Committee” include the Board if it is acting in an administrative capacity
with respect to the Plan. Committee members shall be intended to qualify as
“independent directors” (or terms of similar meaning) if and to the extent
required under Applicable Law. However, the fact that a Committee member shall
fail to qualify as an independent director shall not invalidate any Purchase
Right or other action taken by the Committee under the Plan.

(b)        In addition to action by meeting in accordance with Applicable Law,
any action of the Committee may be taken by a written instrument signed by all
of the members of the Committee and any action so taken by written consent shall
be as fully effective as if it had been taken by a majority of the members at a
meeting duly held and called. Subject to the provisions of the Plan and
Applicable Law, the Committee shall have full and final authority, in its
discretion,

 

5



--------------------------------------------------------------------------------

to take any action with respect to the Plan, including, without limitation, the
following: (i) to establish, amend and rescind rules and regulations for the
administration of the Plan; (ii) to prescribe the form(s) of any agreements or
other instruments used in connection with the Plan; (iii) to determine the terms
and provisions of the Purchase Rights; (iv) to determine eligibility and
adjudicate all disputed claims filed under the Plan, including whether Eligible
Employees shall participate in a Section 423 Offering or a Non-Section 423
Offering and which Subsidiaries and Affiliates shall be Designated Companies
participating in either a Section 423 Offering or a Non-Section 423 Offering;
(v) reconcile any inconsistency in, correct any defect in, and/or supply any
omission in the Plan and any instrument or agreement relating to, or Purchase
Rights granted under, the Plan; and (vi) to construe and interpret the Plan, the
Purchase Rights, the rules and regulations, and the agreements or other written
instruments, and to make all other determinations necessary or advisable for the
administration of the Plan, including, without limitation, the adoption of such
Sub-Plans as are necessary or appropriate to permit the participation in the
Plan by Eligible Employees who are foreign nationals or employed outside the
United States, as further set forth in Section 3(c) below. Every finding,
decision and determination made by the Committee will, to the full extent
permitted by Applicable Law, be final and binding upon all parties. Except to
the extent prohibited by the Plan or Applicable Law, and subject to such terms
and conditions as may be established by the Committee, the Committee may appoint
one or more agents to assist in the administration of the Plan and may delegate
any part of its responsibilities and powers to any such person or persons
appointed by it. No member of the Board or Committee, as applicable, shall be
liable while acting as administrator for any action or determination made in
good faith with respect to the Plan or any Purchase Right granted thereunder.

(c)        Notwithstanding any provision to the contrary in this Plan, the
Committee may adopt such Sub-Plans relating to the operation and administration
of the Plan to accommodate the specific requirements of local laws and
procedures for jurisdictions outside of the United States, the terms of which
Sub-Plans may take precedence over other provisions of this Plan, with the
exception of Section 4, but unless otherwise superseded by the terms of such
Sub-Plan, the provisions of this Plan shall govern the operation of such
Sub-Plan. To the extent inconsistent with the requirements of Code Section 423,
any such Sub-Plan shall be considered part of a Non-Section 423 Offering, and
Purchase Rights granted thereunder shall not be required by the terms of the
Plan to comply with Code Section 423. Without limiting the generality of the
foregoing, the Committee is authorized to adopt Sub-Plans for particular
non-U.S. jurisdictions that modify the terms of the Plan to meet applicable
local requirements regarding, without limitation, (i) eligibility to
participate, (ii) the definition of Compensation, (iii) the dates and duration
of Offering Periods or Purchase Periods or other periods during which
Participants may make Contributions towards the purchase of shares of Common
Stock, (iv) the method of determining the Purchase Price and the discount from
Fair Market Value at which shares of Common Stock may be purchased, (v) any
minimum or maximum amount of Contributions a Participant may make during an
Offering Period or other specified period under the applicable Sub-Plan,
(vi) the treatment of Purchase Rights upon a Change in Control or a change in
capitalization of the Company, (vii) the handling of payroll deductions,
(viii) establishment of bank, building society or trust accounts to hold
Contributions, (ix) payment of interest, (x) conversion of local currency,
(xi) obligations to pay payroll tax, (xii) determination of beneficiary
designation requirements, (xiii) withholding procedures, and (xiv) handling of
share issuances.

 

6



--------------------------------------------------------------------------------

4.        Shares Subject to Plan; Limitations on Purchases and Purchase Rights.

(a)        Shares Subject to Plan. The aggregate number of shares of Common
Stock available for the issuance of shares pursuant to the Plan shall be no more
than 15,000,000 shares, which number shall be automatically increased on the
first day of each fiscal year following the fiscal year in which the Effective
Date falls in an amount equal to the least of (x) 7,700,000 shares of Common
Stock, (y) 2.5% of the total number of shares of Common Stock outstanding on the
last day of the immediately preceding fiscal year (assuming that all Units held
by MCK Members (as such terms are defined in the Omnibus Incentive Plan) had
been exchanged for an equal number of shares of Common Stock) and (z) a lower
number of shares of Common Stock as determined by the Board, subject to
adjustment pursuant to Section 10. Shares of Common Stock distributed pursuant
to the Plan shall be authorized but unissued shares, treasury shares or shares
purchased on the open market or by private purchase. For avoidance of doubt, up
to the maximum number of shares of Common Stock reserved under this Section 4(a)
may be used to satisfy purchases of shares of Common Stock under Section 423
Offerings and any remaining portion of such maximum number of shares of Common
Stock may be used to satisfy purchases of shares of Common Stock under
Non-Section 423 Offerings. The Company hereby reserves sufficient authorized
shares of Common Stock to provide for the exercise of Purchase Rights. In the
event that any Purchase Right expires unexercised or is terminated, surrendered
or canceled without being exercised, in whole or in part, for any reason, the
number of shares of Common Stock subject to such Purchase Right shall again be
available for issuance under the Plan and shall not reduce the aggregate number
of shares of Common Stock available for the grant of Purchase Rights or issuance
under the Plan.

(b)        Limitations on Purchases and Purchase Rights. If, on a given Purchase
Period End Date, the number of shares of Common Stock with respect to which
Purchase Rights are to be exercised exceeds the number of shares then available
under the Plan, the Company shall make a pro rata allocation of the shares
remaining available for purchase in as uniform a manner as shall be practicable
and as it shall determine to be equitable, and in no event shall the number of
shares offered for purchase during any Offering Period exceed the number of
shares then available under the Plan. In addition, in connection with any
Offering, the Committee may specify a maximum number of shares of Common Stock
that may be purchased by any single Participant on any Purchase Date during such
Offering. In connection with each Offering, the Committee may specify a maximum
aggregate number of shares of Common Stock that may be purchased by all
Participants pursuant to such Offering. Further, in connection with each
Offering that contains more than one Purchase Date, the Committee may specify a
maximum aggregate number of shares of Common Stock that may be purchased by all
Participants on any or each Purchase Date under the Offering. If the aggregate
purchase of shares of Common Stock issuable upon exercise of Purchase Rights
granted under the Offering would exceed any such maximum aggregate number, then,
in the absence of any Committee action otherwise, the Company shall make a pro
rata allocation of the shares available in as uniform a manner as shall be
practicable and as it shall determine to be equitable. In the event that any pro
rata allocation is made pursuant to this Section 4(b), any Contributions of a
Participant not applied to the purchase of shares during such Offering Period
shall be returned to such Participant (without interest, unless otherwise
required by Applicable Law). Notwithstanding the foregoing, the Committee has
authority, by resolution or otherwise, to modify the limitations on the number
of shares of Common Stock that may be purchased by a Participant in any
particular Offering Period or any particular Purchase Period.

 

7



--------------------------------------------------------------------------------

5.        Eligibility and Participation; Payroll Deductions.

(a)        General. Purchase Rights may only be granted to Eligible Employees.

(b)        Initial Eligibility. Any Eligible Employee who has completed 90 days’
employment and is employed by the Company or a Designated Company on the date
such Eligible Employee’s participation in the Plan is to become effective shall
be eligible to be a Participant during any Offering Period that begins on or
after the end of such 90 day-period. An Employee who becomes an Eligible
Employee on or after the Grant Date will not be eligible to participate in such
Offering Period but may participate in any subsequent Offering Period; provided
that such Employee is still an Eligible Employee as of the Grant Date of such
subsequent Offering Period.

(c)        Leave of Absence. For purposes of participation in the Plan, a person
on leave of absence shall be deemed to be an Employee for the first 90 days of
such leave of absence and such Employee’s employment shall be deemed to have
terminated at the close of business on the 90th day of such leave of absence
unless such Employee shall have returned to regular full-time or part-time
employment (as the case may be) prior to the close of business on such 90th day
or unless such Employee has a right to reemployment that is guaranteed either by
statute or contract (including, for avoidance of doubt, any guaranteed right to
reemployment provided under any non-U.S. law, contract or policy). Termination
by the Company of any Employee’s leave of absence, other than termination of
such leave of absence on return to full-time or part-time employment, shall
terminate an Employee’s employment for all purposes of the Plan and shall
terminate such Employee’s participation in the Plan and right to exercise any
Purchase Right, unless such Employee has a right to reemployment that is
guaranteed either by statute or contract.

(d)        Commencement of Participation. An Eligible Employee shall become a
Participant by completing an authorization for Contributions on the form
provided by the Company (and such other documents as may be required by the
Committee) and delivering such forms and documents to the Company or an agent
designated by the Company on or before the date set therefor by the Committee,
which date shall be prior to the Grant Date for the applicable Offering Period.
Contributions for a Participant during an Offering Period shall commence on the
applicable Purchase Period Start Date when the Participant’s authorization for a
Contribution becomes effective and shall continue for successive Purchase
Periods during which the Participant is eligible to participate in the Plan,
unless authorizations are withdrawn or participation is terminated, as provided
in Section 8.

(e)        Amount of Contributions; Determination of Compensation. At the time a
Participant files an authorization for Contributions, a Participant shall elect
to have deductions or other Contributions made from the Participant’s pay on
each payday while participating in an Offering Period at a rate of not less than
1% nor more than 15% (in whole percentages only) of Compensation. Such
Compensation rates shall be determined by the Committee in a nondiscriminatory
manner consistent with the provisions of Code Section 423 in the case of a
Section 423 Offering.

(f)        Participant’s Account; No Interest. All Contributions made by a
Participant shall be credited to the Participant’s account under the Plan. A
Participant may not make any separate cash payment into such account except when
on leave of absence and then only as provided in Section 5(h) or unless
otherwise required by Applicable Law. In no event shall interest accrue on any
Contributions made by a Participant, unless otherwise required by Applicable
Law.

 

8



--------------------------------------------------------------------------------

(g)        Changes in Payroll Deductions. A Participant may withdraw, terminate
or discontinue participation in the Plan as provided in Section 8, but no other
change can be made during an Offering Period and, specifically, a Participant
may not alter the amount of Contributions for that Offering Period.
Notwithstanding the foregoing, to the extent necessary to comply with the
limitation of Code Section 423(b)(8), or Section 2(l), Section 4 and/or
Section 12(a) of the Plan, a Participant’s Contribution election may be
decreased to 0% at any time during an Offering Period. In such event,
Contributions shall continue at the newly elected rate with respect to the next
Offering Period, unless otherwise provided under the terms of the Plan or as
otherwise determined by the Committee.

(h)        Participation During Leave of Absence. If a Participant goes on a
leave of absence, such Participant shall have the right to elect to:
(i) withdraw the balance in such Participant’s account pursuant to Section 8;
(ii) discontinue Contributions to the Plan but remain a Participant in the Plan;
or (iii) remain a Participant in the Plan during such leave of absence,
authorizing Contributions to be made from payments by the Company or a
Subsidiary or Affiliate to the Participant during such leave of absence and
undertaking to make cash payments to the Plan at the end of each payroll period
to the extent that amounts payable by the Company or any Subsidiary or Affiliate
to such Participant are insufficient to meet such Participant’s authorized
Contributions.

(i)        Special Eligibility Rules for Foreign Participants. Notwithstanding
the provisions of Section 2(l), Eligible Employees who are citizens or residents
of a foreign jurisdiction (without regard to whether they are also citizens of
the United States or resident aliens) may be excluded from the Plan or an
Offering if (i) the grant of a Purchase Right under the Plan or Offering to a
citizen or resident of the foreign jurisdiction is prohibited under Applicable
Law; or (ii) compliance with the Applicable Law would cause the Plan or Offering
to violate the requirements of Code Section 423. In the case of a Non-Section
423 Offering, an Eligible Employee (or group of Eligible Employees) may be
excluded from participation in the Plan or an Offering if the Committee has
determined, in its sole discretion, that participation of such Eligible
Employee(s) is not advisable or practicable for any reason. Further,
notwithstanding the provisions of Section 2(l), an Employee who does not
otherwise qualify as an Eligible Employee may, in the Committee’s discretion,
participate in a Non-Section 423 Offering if and to the extent required by
Applicable Law.

6.        Grant of Purchase Rights.

(a)        Number of Shares Subject to Purchase Right. On the Grant Date, a
Participant shall be granted a Purchase Right to purchase, on each Purchase
Period End Date of the Offering Period to which such Grant Date relates, at the
applicable Purchase Price, such number of shares of Common Stock as is
determined by dividing (x) the amount of the Participant’s Contributions
accumulated as of the Purchase Period End Date and retained in the Participant’s
account as of the Purchase Period End Date by (y) the applicable Purchase Price
(as determined in accordance with Section 6(b)); provided, however, that (i) no
Participant may purchase shares of Common Stock in excess of the limitations set
forth in Section 4(b) or Section 12(a), and the number of shares subject to a
Purchase Right shall be adjusted as necessary to conform to such limitations;
and (ii) in no event shall the aggregate number of shares deemed to be subject
to Purchase Rights during an

 

9



--------------------------------------------------------------------------------

Offering Period exceed the number of shares then available under the Plan or the
maximum number of shares that a participant may purchase for any single Offering
Period and for any single Purchase Period (in each case, as provided in
Section 4), and the number of shares deemed to be subject to Purchase Rights
shall be adjusted as necessary to conform to these limitations. The Fair Market
Value of the shares of Common Stock shall be determined as provided in
Section 2(o) and Section 6(b), and a Participant’s Compensation shall be
determined according to Section 2(i).

(b)        Purchase Price. The Purchase Price per share of Common Stock
purchased with Contributions made during an Offering Period for a Participant
shall be equal to 85% (or such greater percentage as may be determined by the
Committee prior to the commencement of an Offering Period in which such Purchase
Period occurs) of the lesser of (i) the Fair Market Value per share of Common
Stock on the applicable Purchase Period End Date or (ii) the Fair Market Value
of a share of Common Stock on the applicable Grant Date in which the Purchase
Period occurs; provided that in no event shall the Purchase Price per share be
less than the par value per share of the Common Stock; provided, further that
the Committee may determine prior to a Purchase Period to calculate the Purchase
Price for such Purchase Period solely by reference to the Fair Market Value of a
share of Common Stock on the applicable Purchase Period End Date or Grant Date,
or based on the greater (rather than the lesser) of such values.

7.        Exercise of Purchase Rights.

(a)        Automatic Exercise. Unless a Participant gives written notice to the
Company or an agent designated by the Company of withdrawal at least 30 days
prior to the end of the Offering Period or terminates employment as hereinafter
provided, the Participant’s Purchase Rights will be deemed to have been
exercised automatically on the Purchase Period End Date applicable to such
Offering Period, for the purchase of the number of shares of Common Stock that
the Participant’s accumulated Contributions at that time will purchase at the
applicable Purchase Price (but not in excess of the number of shares for which
Purchase Rights have been granted to the Participant pursuant to Section 4 and
Section 6(a)).

(b)        Termination of Purchase Right. A Purchase Right shall expire on the
earlier of (i) the date of termination of the Participant’s employment, except
as otherwise provided in Section 5(h) (regarding leaves of absence), or as
otherwise required by Applicable Law, or (ii) the end of the last day of the
applicable Purchase Period.

(c)        Fractional Shares; Excess Amounts. Fractional shares will not be
issued under the Plan, unless otherwise determined by the Committee. Any excess
Contributions in a Participant’s account that would have been used to purchase
fractional shares will be automatically re-invested in a subsequent Offering
Period unless the Participant timely revokes such Participant’s authorization to
re-invest such excess amounts or the Company elects to return such Contributions
to the Participant. Except as permitted by the foregoing or as otherwise
determined by the Committee, any amounts that were contributed but not applied
toward the purchase of shares of Common Stock shall not be carried forward to
future Offering Periods and shall be returned to Participants.

(d)        Share Certificates; Credit to Participant Accounts. As promptly as
practicable after the Purchase Period End Date of each Purchase Period, the
shares of Common Stock purchased by

 

10



--------------------------------------------------------------------------------

a Participant for the Purchase Period shall be credited to such Participant’s
account maintained by the Company, a stock brokerage or other financial services
firm designated by the Company or the Participant or other similar entity,
unless the Participant elects to have the Company deliver to the Participant
certificates for the shares of Common Stock purchased upon exercise of the
Participant’s Purchase Right. If a Participant elects to have shares credited to
the Participant’s account (rather than certificates issued), a report will be
made available to such Participant after the close of each Purchase Period
stating the entries made to such Participant’s account, the number of shares of
Common Stock purchased and the applicable Purchase Price.

8.        Withdrawal; Termination of Employment.

(a)        Withdrawal. A Participant may withdraw Contributions credited to the
Participant’s account during an Offering Period at any time prior to the last
day of such Offering Period by giving sufficient prior written notice to the
Company or an agent designated by the Company. All of the Participant’s
Contributions credited to the Participant’s account will be paid to the
Participant promptly (without interest, unless otherwise required by Applicable
Law) after receipt of the Participant’s notice of withdrawal, and no further
Contributions will be made from the Participant’s Compensation during such
Offering Period. The Company may, at its option, treat any attempt to borrow by
a Participant on the security of such Participant’s accumulated Contributions as
an election to withdraw such Contributions. A Participant’s withdrawal from any
Offering Period will not have any effect upon the Participant’s eligibility to
participate in any subsequent Offering Period or in any similar plan which may
hereafter be adopted by the Company. Notwithstanding the foregoing, if a
Participant withdraws during an Offering Period, Contributions shall not resume
at the beginning of a succeeding Offering Period unless the Participant is
eligible to participate and the Participant delivers to the Company or an agent
designated by the Company a new, completed authorization form (and such other
documents as may be required by the Committee) and otherwise complies with the
terms of the Plan.

(b)        Termination of Employment; Participant Ineligibility. Upon
termination of a Participant’s employment for any reason (including but not
limited to termination due to death but excluding a leave of absence for a
period of less than 90 days or a leave of absence of any duration where
reemployment is guaranteed by either statute or contract), or in the event that
a Participant otherwise ceases to be an Eligible Employee, the Participant’s
participation in the Plan shall be terminated, unless otherwise required by
Applicable Law. In the event of a Participant’s termination of employment or in
the event that a Participant otherwise ceases to be an Eligible Employee, the
Contributions credited to the Participant’s account will be returned (without
interest, unless otherwise required by Applicable Law) to the Participant, or,
in the case of death, to a beneficiary duly designated on a form acceptable to
the Committee. Any unexercised Purchase Rights granted to a Participant during
any Offering Period then in effect shall be deemed to have expired on the date
of the Participant’s termination of employment or the date the Participant
otherwise ceases to be an Eligible Employee, unless terminated earlier in
accordance with the terms of the Plan, and no further Contributions will be made
for the Participant’s account.

9.       Transferability.

No Purchase Right (or rights attendant to a Purchase Right) may be transferred,
assigned, pledged or hypothecated (whether by operation of law or otherwise),
except as provided by will or

 

11



--------------------------------------------------------------------------------

the laws of descent and distribution, and no Purchase Right shall be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of a Purchase Right, or levy of
attachment or similar process upon the Purchase Right not specifically permitted
in the Plan, shall be null and void and without effect. A Purchase Right may be
exercised during a Participant’s lifetime only by the Participant.

10.     Dilution and Other Adjustments; Change in Control.

(a)        Adjustments; Right to Issue Additional Securities. If there is any
change in the outstanding shares of Common Stock because of a merger, Change in
Control, consolidation, recapitalization or reorganization involving the
Company, or if the Board declares a stock dividend, stock split distributable in
shares of Common Stock or reverse stock split, other distribution (other than
ordinary or regular cash dividends) or combination or reclassification of the
Common Stock, or if there is a similar change in the capital stock structure of
the Company affecting the Common Stock (excluding conversion of convertible
securities by the Company and/or the exercise of warrants by their holders),
then the number and type of shares of Common Stock reserved for issuance under
the Plan shall be correspondingly adjusted, and the Committee shall, subject to
Applicable Law, make such adjustments to Purchase Rights (such as the number and
type of shares subject to a Purchase Right and the Purchase Price of a Purchase
Right) or to any provisions of this Plan as the Committee deems equitable to
prevent dilution or enlargement of Purchase Rights or as may otherwise be
advisable. Nothing in the Plan, a Purchase Right or any related instrument shall
limit the ability of the Company to issue additional securities of any type or
class.

(b)        Change in Control. In addition, without limiting the effect of
Section 10(a), in the event of a Change in Control, the Committee’s discretion
shall include but shall not be limited to the authority to provide for any of,
or a combination of any of, the following: (i) each Purchase Right shall be
assumed or an equivalent purchase right shall be substituted by the successor
entity or parent or subsidiary of such successor entity; (ii) a date selected by
the Committee on or before the date of consummation of such Change in Control
shall be treated as a Purchase Date and all outstanding Purchase Rights shall be
exercised on such date; (iii) all outstanding Purchase Rights shall terminate
and the accumulated Contributions will be refunded to each Participant upon or
prior to the Change in Control (without interest, unless otherwise required by
Applicable Law); or (iv) outstanding Purchase Rights shall continue unchanged.

11.     Stockholder Approval of Plan.

The Plan is subject to the approval by the stockholders of the Company, which
approval shall be obtained within 12 months before or after the date of adoption
of the Plan by the Board. Amendments to the Plan shall be subject to stockholder
approval to the extent, if any, as may be required by Code Section 423 or other
Applicable Law.

12.     Limitations on Purchase Rights.

Notwithstanding any other provisions of the Plan:

(a)        No Employee shall be granted a Purchase Right under the Plan which
permits an Employee rights to purchase stock under all employee stock purchase
plans (as defined in Code

 

12



--------------------------------------------------------------------------------

Section 423) of the Company and any Related Corporation to accrue at a rate
which exceeds $25,000 of Fair Market Value of such stock (determined at the time
of the grant of such Purchase Right) for each calendar year in which such
Purchase Right is outstanding at any time in the case of a Section 423 Offering.
Any Purchase Right shall be deemed to be modified to the extent necessary to
satisfy this Section 12(a).

(b)        In accordance with Code Section 423, all Employees granted Purchase
Rights under the Plan who are participating in a Section 423 Offering shall have
the same rights and privileges under the Plan, except that the amount of Common
Stock which may be purchased by any Employee under Purchase Rights granted
pursuant to the Plan shall bear a uniform relationship to the total compensation
(or the basic or regular rate of compensation) of all Employees. All rules and
determinations of the Committee in the administration of the Plan shall be
uniformly and consistently applied to all persons in similar circumstances.

13.     Amendment and Termination of the Plan and Purchase Rights.

(a)        Amendment and Termination of Plan. The Plan may be amended, altered,
suspended and/or terminated at any time by the Board; provided that approval of
an amendment to the Plan by the stockholders of the Company shall be required to
the extent, if any, that stockholder approval of such amendment is required by
Applicable Law.

(b)        Amendment and Termination of Purchase Rights. The Committee may
(subject to the provisions of Code Section 423 (for Section 423 Offerings) and
Section 13(a)) amend, alter, suspend and/or terminate any Purchase Right,
prospectively or retroactively, but (except as otherwise expressly provided in
the Plan) such amendment, alteration, suspension or termination of a Purchase
Right shall not, without the written consent of a Participant with respect to an
outstanding Purchase Right, materially adversely affect the rights of the
Participant with respect to the Purchase Right.

(c)        Amendments to Comply with Applicable Law. Notwithstanding
Section 13(a) and Section 13(b), the following provisions shall apply:

(i)        The Committee shall have unilateral authority, subject to the
provisions of Code Section 423 (for Section 423 Offerings), to amend the Plan
and any Purchase Right (without Participant consent) to the extent necessary to
comply with Applicable Law or changes to Applicable Law.

(ii)       The Committee shall have unilateral authority to make adjustments to
the terms and conditions of Purchase Rights in recognition of unusual or
nonrecurring events affecting the Company or any Related Corporation, or the
financial statements of the Company or any Related Corporation, or of changes in
Applicable Law, or accounting principles, if the Committee determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
necessary or appropriate to comply with applicable accounting principles or
Applicable Law.

 

13



--------------------------------------------------------------------------------

14.     Designation of Beneficiary.

The Committee, in its discretion, may authorize a Participant to designate in
writing a person or persons as such Participant’s beneficiary, which beneficiary
shall, in the event of such Participant’s death, be entitled to the rights, if
any, to which the Participant would otherwise be entitled. The Committee shall
have discretion to approve the form or forms of such beneficiary designations,
to determine whether such beneficiary designations will be accepted, and to
interpret such beneficiary designations. If a deceased Participant failed to
designate a beneficiary, or if the designated beneficiary does not survive such
Participant, any rights that would have been exercisable by the Participant and
any benefits distributable to such Participant shall be exercised by or
distributed to the legal representative of the estate of such Participant,
unless otherwise determined by the Committee.

15.     Miscellaneous.

(a)        Compliance with Applicable Law. The Company may impose such
restrictions on Purchase Rights, shares of Common Stock and any other benefits
underlying Purchase Rights hereunder as it may deem advisable, including without
limitation restrictions under the federal securities laws, the requirements of
any stock exchange or similar organization and any blue sky, state or foreign
securities or other Applicable Law. Notwithstanding any other Plan provision to
the contrary, the Company shall not be obligated to issue, deliver or transfer
shares of Common Stock under the Plan or take any other action, unless such
delivery or action is in compliance with Applicable Law (including but not
limited to the requirements of the Securities Act). The Company will be under no
obligation to register shares of Common Stock or other securities with the
Securities and Exchange Commission or to effect compliance with the exemption,
registration, qualification or listing requirements of any state securities
laws, stock exchange or similar organization, and the Company will have no
liability for any inability or failure to do so. The Company may cause a
restrictive legend or legends to be placed on any certificate issued pursuant to
a Purchase Right hereunder in such form as may be prescribed from time to time
by Applicable Law or as may be advised by legal counsel.

(b)        No Obligation to Exercise Purchase Rights. The grant of a Purchase
Right shall impose no obligation upon a Participant to exercise such Purchase
Right.

(c)        Application of Funds. The proceeds received by the Company from the
sale of Common Stock pursuant to Purchase Rights will be used for general
corporate purposes.

(d)        Taxes. At any time a Participant incurs a taxable event as a result
of the Participant’s participation in the Plan, a Participant must make adequate
provision for any Tax-Related Items. Participants are solely responsible and
liable for the satisfaction of all Tax-Related Items, and the Company shall not
have any obligation to indemnify or otherwise hold any Participant harmless from
any or all of such Tax-Related Items. The Company shall have no responsibility
to take or refrain from taking any actions in order to achieve a certain tax
result for a Participant or any other person.

In their sole discretion, the Company or, as applicable, the Designated Company
that employs the Participant, may, unless the Committee determines otherwise,
satisfy their obligations

 

14



--------------------------------------------------------------------------------

to withhold Tax-Related Items by (i) withholding from the Participant’s
compensation, (ii) repurchasing a sufficient whole number of shares of Common
Stock issued following exercise having an aggregate Fair Market Value sufficient
to pay the Tax-Related Items required to be withheld with respect to the shares
of Common Stock, (iii) withholding from proceeds from the sale of shares of
Common Stock issued upon exercise, either through a voluntary sale or a
mandatory sale arranged by the Company, or (iv) any other method deemed
acceptable by the Committee.

(e)        Right to Terminate Employment. Nothing in the Plan, a Purchase Right
or any agreement or instrument related to the Plan shall confer upon an Employee
the right to continue in the employment of the Company, any Related Corporation
or Affiliate or affect any right which the Company, any Related Corporation or
Affiliate may have to terminate the employment of such Employee. Except as
otherwise provided in the Plan or under Applicable Law, all rights of a
Participant with respect to Purchase Rights granted hereunder shall terminate
upon the termination of employment of the Participant.

(f)        Rights as a Stockholder. No Participant or other person shall have
any rights as a stockholder unless and until certificates for shares of Common
Stock are issued to the Participant or such shares are credited to the
Participant’s account on the records of the Company or a designee.

(g)        Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.

(h)        Governing Law. All questions pertaining to the validity, construction
and administration of the Plan and Purchase Rights granted hereunder shall be
determined in conformity with the laws of the State of Delaware, without regard
to the principles of conflicts of laws, to the extent not inconsistent with Code
Section 423 (for Section 423 Offerings) or other applicable federal laws of the
United States.

(i)        Elimination of Fractional Shares. Subject to Section 7(c), if under
any provision of the Plan which requires a computation of the number of shares
of Common Stock subject to a Purchase Right, the number so computed is not a
whole number of shares of Common Stock, such number of shares of Common Stock
shall be rounded down to the next whole number.

(j)        Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

(k)        Gender and Number. Except where otherwise indicated by the context,
words in any gender shall include any other gender, words in the singular shall
include the plural and words in the plural shall include the singular.

(l)        Rules of Construction. Headings are given to the sections of the Plan
solely as a convenience to facilitate reference.

 

15



--------------------------------------------------------------------------------

(m)        Successors and Assigns. The Plan shall be binding upon the Company,
its successors and assigns, and Participants, their executors, administrators
and permitted transferees and beneficiaries.

(n)        Purchase Right Documentation. The grant of any Purchase Right under
the Plan shall be evidenced by such documentation, if any, as may be determined
by the Committee or its designee. Such documentation may state terms, conditions
and restrictions applicable to the Purchase Right and may state such other
terms, conditions and restrictions, including but not limited to terms,
conditions and restrictions applicable to shares of Common Stock or other
benefits subject to a Purchase Right, as may be established by the Committee.

(o)        Uncertificated Shares. Notwithstanding anything in the Plan to the
contrary, to the extent the Plan provides for the issuance of stock certificates
to reflect the issuance of shares of Common Stock, the issuance may, in the
Company’s discretion, be effected on a non-certificated basis, to the extent not
prohibited by the Company’s certificate of incorporation or bylaws or by
Applicable Law.

(p)        Compliance with Recoupment, Ownership and Other Policies or
Agreements. Notwithstanding anything in the Plan to the contrary and subject to
the provisions of Code Section 423 (for Section 423 Offerings), the Committee
may, at any time (during or following termination of employment or service for
any reason), determine that a Participant’s rights, payments and/or benefits
with respect to a Purchase Right (including but not limited to any shares issued
or issuable with respect to a Purchase Right) shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any other conditions applicable to a Purchase Right. Such
events may include, but shall not be limited to, termination of employment for
cause, violation of policies of the Company or a Related Corporation or
Affiliate, breach of non-solicitation, non-competition, confidentiality,
non-disparagement or other covenants, other conduct by the Participant that is
determined by the Committee to be detrimental to the business or reputation of
the Company, any Related Corporation or Affiliate, and/or other circumstances
where such reduction, cancellation, forfeiture or recoupment is required by
Applicable Law. In addition, without limiting the effect of the foregoing, as a
condition to the grant of a Purchase Right or receipt or retention of shares of
Common Stock, cash or any other benefit under the Plan, (i) the Committee may,
at any time, require that a Participant comply with any compensation recovery
(or “clawback”), stock ownership, stock retention or other policies or
guidelines adopted by the Company, a Related Corporation or Affiliate, each as
in effect from time to time and to the extent applicable to the Participant, and
(ii) each Participant shall be subject to such compensation recovery,
recoupment, forfeiture or other similar provisions as may apply under Applicable
Law.

(q)        Plan Controls. Unless the Committee determines otherwise, in the
event of a conflict between any term or provision contained in the Plan and an
express term contained in any documentation related to the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

(r)        Administrative Costs. The Company or a Related Corporation or
Affiliate will pay the expenses incurred in the administration of the Plan other
than any fees or transfer, excise or similar taxes imposed on the transaction
pursuant to which any shares of Common Stock are

 

16



--------------------------------------------------------------------------------

purchased. The Participant will pay any transaction fees, commissions or similar
costs on any sale of shares of Common Stock and may also be charged the
reasonable costs associated with issuing a stock certificate or similar matters.

(s)        Notice of Disqualifying Disposition. Each Participant who
participates in a Section 423 Offering and is subject to taxation in the United
States shall give the Company prompt written notice of any disposition or other
transfer of shares of Common Stock acquired pursuant to the exercise of a
Purchase Right, if such disposition or transfer is made within two years after
the Grant Date or within one year after the Purchase Date.

(t)        Data Protection. By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer the Plan. This data will include, but may not be limited
to, data about participation in the Plan and shares offered or received,
purchased, or sold under the Plan from time to time and other appropriate
financial and other data about the Participant and the Participant’s
participation in the Plan.

(u)        No Trust or Fund Created. Neither the Plan nor any Purchase Right
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any of its Affiliates, on the one
hand, and a Participant or other Person, on the other hand. No provision of the
Plan or any Purchase Right shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company be obligated to maintain separate
bank accounts, books, records, or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Company, except that insofar as they may have become entitled
to payment of additional compensation by performance of services, they shall
have the same rights as other service providers under general law

16.     Code Section 409A; Tax Qualification.

Purchase Rights to purchase shares of Common Stock granted under a Section 423
Offering are exempt from the application of Code Section 409A and Code
Section 457A. In furtherance of the foregoing and notwithstanding any provision
in the Plan to the contrary, if the Committee determines that a Purchase Right
may be subject to Code Section 409A or Code Section 457A or that any provision
in the Plan would cause a Purchase Right under the Plan to be subject to Code
Section 409A or Code Section 457A, the Committee may amend the terms of the Plan
and/or of an outstanding Purchase Right, or take such other action the Committee
determines is necessary or appropriate, in each case, without the Participant’s
consent, to exempt any outstanding Purchase Right or future Purchase Right from
or to allow any such Purchase Rights to comply with Code Section 409A or Code
Section 457A, but only to the extent any such amendments or action by the
Committee would not violate Code Section 409A or Code Section 457A.
Notwithstanding the foregoing, the Company shall not have any obligation to
indemnify or otherwise protect the Participant from any obligation to pay any
taxes, interest or penalties pursuant to Code Section 409A or Code Section 457A.
The Company makes no representation that the Purchase Right to purchase shares
of Common Stock under the Plan is compliant with Code Section 409A or Code
Section 457A.

 

17